 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   DENISE R. BUETHE,                                 No. 2:20-cv-552–KJN PS

12                      Plaintiff,                     ORDER GRANTING IFP REQUEST
                                                       AND DIRECTING SERVICE
13          v.
                                                       (ECF No. 2)
14   COMMISSIONER OF SOCIAL
     SECURITY,
15
                        Defendant.
16

17          Plaintiff has requested leave to proceed without the prepayment of fees and costs, also

18   referred to as in forma pauperis, pursuant to 28 U.S.C. § 1915.1 Plaintiff submitted the required

19   affidavit, which demonstrates that plaintiff is unable to prepay fees and costs or give security for

20   them. Accordingly, the request to proceed in forma pauperis is granted. See 28 U.S.C. § 1915(a).

21          For the foregoing reasons, IT IS HEREBY ORDERED that:

22          1.      Plaintiff’s request to proceed in forma pauperis (ECF No. 2) is GRANTED;

23          2.      The Clerk of the Court is directed to serve the undersigned’s scheduling order in

24                  Social Security cases;

25          3.      Within 14 days from the date of this order, plaintiff shall submit to the United

26                  States Marshal an original and five copies of the completed summons, five copies

27
     1
      This case was referred to the undersigned pursuant to E.D. Cal. L.R. 302(c)(15) and 28 U.S.C. §
28   636(b)(1).
                                                    1
 1                   of the complaint, five copies of the scheduling order, and a completed USM-285

 2                   form, and shall file a statement with the Court that such documents have been

 3                   submitted to the United States Marshal;

 4              4.   The United States Marshal is directed to serve all process without prepayment of

 5                   costs not later than 60 days from the date of this order. Service of process shall be

 6                   completed by delivering a copy of the summons, complaint, and scheduling order

 7                   to the United States Attorney for the Eastern District of California, and by sending

 8                   two copies of the summons, complaint, and scheduling order by registered or

 9                   certified mail to the Attorney General of the United States at Washington, D.C.

10                   See Fed. R. Civ. P. 4(i)(1)(A) & (B). The Marshal shall also send a copy of the

11                   summons, complaint, and scheduling order by registered or certified mail to the

12                   Commissioner of Social Security, c/o Office of General Counsel, Region IX, 160

13                   Spear Street, Suite 800, San Francisco, CA, 94105-1545. See Fed. R. Civ. P.

14                   4(i)(2). The United States Marshal shall thereafter file a statement with the Court

15                   that such documents have been served; and

16              5.   Plaintiff is advised of Local Rule 110, which provides: “Failure of counsel or of a

17                   party to comply with [the Court’s Local] Rules or with any order of the Court may

18                   be grounds for imposition by the Court of any and all sanctions authorized by

19                   statute or Rule or within the inherent power of the Court.”

20   Dated: March 13, 2020
21

22
     buet.552
23

24

25

26
27

28
                                                       2
